Matter of Rosenthal v Weiss (2015 NY Slip Op 04655)





Matter of Rosenthal v Weiss


2015 NY Slip Op 04655


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-07117
 (Docket No. F-3684-10)

[*1]In the Matter of Jared Rosenthal, appellant, 
vGony Weiss, respondent.


Michael A. DiChiaro, Suffern, N.Y., for appellant.
Miller Zeiderman Wiederkehr & Schwarz, LLP, White Plains, N.Y. (Lisa Zeiderman and Christina Forte of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Rockland County (Sherri L. Eisenpress, J.), dated June 16, 2014. The order denied the father's objections to an order of the same court (Catherine M. Miklitsch, S.M.), dated March 30, 2014, which, without a hearing, dismissed the father's petition for a downward modification of his child support obligation.
ORDERED that the order dated June 16, 2014, is affirmed, with costs.
Contrary to the father's contention, the Family Court properly denied his objections to an order of a Support Magistrate dismissing, without a hearing, his petition for a downward modification of his child support obligation. The father failed to make a prima facie showing of "a substantial change in circumstances" (Family Ct Act § 451[3][a]; see Matter of Bono v Pitre, 97 AD3d 743).
MASTRO, J.P., BALKIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court